Title: From James Madison to James Madison, Sr., 30 September 1769
From: Madison, James
To: Madison, James, Sr.



Hond. Sir,
Nassau-Hall, September 30th. 69.

I recieved your letter by Mr. Rosekrans, and wrote an Answer; but as it is probable this will arrive sooner which I now write by Doctor Witherspoon, I shall repeat some circumstances to avoid obscurity.
On Wednesday last we had the annual commencement. Eighteen young gentlemen took their Batchelors’ degrees, and a considerable number their Masters Degrees; the Degree of Doctor of Law was bestowed on Mr. Dickenson the Farmer and Mr. Galloway, the Speaker of the Pennsylvania Assembly, a distinguishing mark of Honour, as there never was any of that kind done before in America. The Commencement began at 10 O’Clock, when the President walked first into the Church, a board of Trustees following, and behind them those that were to take their Master’s degrees, and last of all, those that were to take their first Degrees; After a short Prayer by the President, the Head Oration, which is always given to the greatest Scholar by the President & Tutors, was pronounced in Latin by Mr. Samuel Smith son of a Presbyterean Minister in Pennsylvania. Then followed the other Orations, Disputes and Dialogues, distributed to each according to his merit, and last of all was pronounced the Valedictory Oration by Mr. John Henry son of a Gentleman in Maryland. This is given to the greatest Orator. We had a very great Assembly of People, a considerable number of whom came from N. York. Those at Philidelphia were most of them detained by Racis which were to follow on the next day.
Since Commencement the Trustees have been sitting about Business relative to the College, and have chose for Tutors the ensuing year, for the junior class Mr. Houston from N. Carolina in the room of Mr. Periam, for the Freshman class Mr. Reeves (a gentleman who has for several years past kept a School at Elizabeth Town) in the room of Mr. Pemberton: the Sophomore Tutor Mr. Thomsom still retains his place, remarkable for his skill in the sophomore Studies having taken care of that class for several years past. Mr. Halsey was chosen Junior Tutor but refused. The Trustees have likewise appointed Mr. Caldwel, a Minister at Elizabeth Town, to take a journey through the Southern Provinces as far as Georgia to make collections by which the College Fund may be inabled to increase the Library, provide an apparatus of mathematical and Philosophical Instruments & likewise to support Professors which would be a great addition to the advantages of this College. Doctr. Witherspoon’s business to Virginia is nearly the same as I conjecture and perhaps to form some acquaintance to induce Gentlemen to send their sons to this College.
I am very sorry to hear of the great drought that has prevailed with you, but am in some hopes the latter part of the year may have been more seasonable for you[r] crops. Your caution of frugality on consideration of the dry weather shall be carefully observed; but I am under a necesity of spending much more than I was apprehensive, for the purchasing of every small trifle which I have occasion for consumes a much greater sum than one wou[ld] suppose from a calculation of the necessary expences.
I feel great satisfaction from the assistance my Uncle Beale has recieved from the Springs, and I flatter myself from the continuance of my mother’s health that Dr. Shore’s skill will effectually banish the cause of her late indisposition.
I recollect nothing more at present worth relating, but as often as opportunity and any thing worthy your attention shall occur, be assured you shall hear from your
Affectionate Son
James Madison
